—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Health dated May 23, 1997, which denied the petitioners’ application for an award of an attorney’s fee, the petitioners appeal from a judgment of the Supreme Court, Westchester County (DiBlasi, J.), entered January 7, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
A parent who represents his or her child in an impartial hearing brought pursuant to Public Health Law § 2549 is not entitled to an award of an attorney’s fee (cf., Kay v Ehrler, 499 US 432; Doe v Board of Educ., 165 F3d 260, cert denied 526 US 1159; Rappaport v Vance, 812 F Supp 609; Miller v West LaFayette Community School Corp., 665 NE2d 905 [Ind]). Krausman, J. P., H. Miller, Schmidt and Smith, JJ., concur.